Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
	Applicant argues that Papasakellariou does not disclose that the UE is configured to “determine second resource blocks corresponding to the resource block set from among the first resource blocks comprising the interlace,” as recited in independent claims 5 and 12-13.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Papasakellariou teaches receiving resource block set information corresponding to interlaces (Papasakellariou - Paragraph [0126], provisional page 17 lines 15-24, note a UE can be allocated by an eNB one or more interlaces of RBs (indicated by a type 1 RA field of a UL grant, which can indicate multiple sets of RBs, see Paragraphs [0111] and [0113], provisional page 12 lines 5-8 and 14-15)).  Papasakellariou further teaches indicating to a UE a set of resource block indices through the RA field of an uplink grant (Papasakellariou - Paragraphs [0111]-[0112], provisional page 12 lines 5-10, note the RA field of a UL grant indicates to a UE set(s) of RB indices (as indicated by a type 1 RA field)).  In other words, the UE determines which resource blocks to utilize based on the uplink grant, which indicates a specific set of resource block indices (i.e., resource blocks within a set, the resource blocks corresponding to the interlaces).  Therefore, Papasakellariou still teaches that the UE is configured to “determine second resource blocks corresponding to the resource block set from among the first resource blocks comprising the interlace,” as recited in independent claims 5 and 12-13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461